NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO MEJIA-CHAY,                           No.    20-70390

                Petitioner,                     Agency No. A208-573-243

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Rigoberto Mejia-Chay, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

inconsistencies as to whether Mejia-Chay spoke to his attackers when robbed, the

reason Mejia-Chay entered the United States and whether he fears future harm, and

the number of employees at his business, and based on a lack of corroborating

evidence. See Shrestha, 590 F.3d. at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”). Mejia-Chay’s explanations do

not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Substantial evidence also supports the agency’s determination that Mejia-

Chay did not present corroborative evidence that would otherwise establish his

eligibility for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014)

(applicant’s documentary evidence was insufficient to independently support

claim). Thus, in the absence of credible testimony, in this case, Mejia-Chay’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the denial of Mejia-Chay’s CAT claim

because it was based on the same evidence found not credible, and he does not


                                          2                                   20-70390
point to any other record evidence that compels the conclusion that it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to Guatemala. See Shrestha, 590 F.3d at 1048-49.

      Mejia-Chay does not raise, and therefore waives, any challenge to the BIA’s

determination that the record does not support his claim that the IJ showed a

pattern of prejudice. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in a party's opening brief are

waived).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                     20-70390